Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 02-24-2021 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-3, 6, 10-16, 18-20 are pending. Claims 4, 5, 7-9 and 17 are cancelled.

Response to Amendment
The amendment filed on 02-24-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1, 10, 14-16 as well as cancelled dependent claims 4, 5, 7-9 and 17. Applicant has added allowable limitations to independent claims 1, 10 and 15 to expedite allowance of the instant application. 

Applicant has amended claims 1, 10, 14-16 as well as cancelled dependent claims 4, 5, 7-9 and 17. Applicant has added allowable limitations to independent claims 1, 10 and 15 to expedite allowance of the instant application. Applicant arguments filed on 02-24-2021 under remark regarding allowable limitations “wherein, when the switching signal is at a first level, a start time of the sampling signal is after a start time 
 
Allowable Subject Matter
Claims 1-3, 6, 10-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 1, 10, 14-16 as well as cancelled dependent claims 4, 5, 7-9 and 17. Applicant has added allowable limitations to independent claims 1, 10 and 15 to expedite allowance of the instant application. Applicant’s arguments filed on 02-24-2021 are convincing. As argued by applicant in remarks of 02-24-2021 under claim rejection page 16 paragraphs 1, 5, 7; the prior arts of DING XIAOLIANG et al. (CN 107591127 B IDS); in view of  CHINO Taketo (US 20090073141 Al); TONG ZHIQIANG (CN 104836537 B IDS); LI DONGLIN et al. (CN106488154 A IDS)  and KIM Hee Joon (US 20140285448 Al IDS) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
wherein, when the switching signal is at a first level, a start time of the sampling signal is after a start time of the switching signal, and an end time of the sampling signal is before an end time of the switching signal; and when the switching signal is at a second level, the start time of the sampling signal is after the start time of the switching signal, and the end time of the sampling signal is before the end time of the switching signal, wherein the first level is higher than the second level; and a static working point of the at least one photo-detection circuit is reset to on at an end of each sampling.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

04-01-2021